1                                                          THE HONORABLE MARY JO HESTON
                                                           Chapter 7
2                                                          Hearing Location: Tacoma, Washington
                                                           Hearing Date: December 19, 2019
3                                                          Hearing Time: 9:00 AM
                                                           Response Date: December 12, 2019
4

5

6

7

8

9                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WASHINGTON
10
                                                       NO. 19-42613-MJH
11   In re:
                                                       MOTION FOR AN ORDER EXTENDING
12   ROSEMARY HIBBLER,                                 THE DEADLINE FOR FILING
                                                       COMPLAINTS TO DETERMINE
13
                                            Debtor.    DISCHARGEABILITY
14

15                                    I.      RELIEF REQUESTED

16            The State of Washington, Office of the Attorney General, an interested party in the

17   Chapter 7 bankruptcy of Rosemary Hibbler, (“Debtor”), moves the Court pursuant to Fed. R.

18   Bankr. P. 4007 and 9013, and Local Bankruptcy Rule 9013-1, for an order extending the deadline

19   for the AGO to file a complaint to determine dischargeability of particular debts under 11 U.S.C.

20   § 523(a)(2), (4), or (6). The Office of the Attorney General seeks a short 60-day extension of

21   deadlines under Fed. R. Bankr. P. 4007, through and including January 17, 2020. This Motion

22   is supported by the Declaration of Lynda Atkins (“Atkins Decl.”), including any exhibits thereto,

23   as well as the papers and pleadings filed in this case.

24                                  II.     STATEMENT OF FACTS

25            On August 13, 2019, Debtor filed a petition for relief under Chapter 7 of the United States

26   Bankruptcy Code. Dkt. 1. On September 17 and September 30, 2019, the Chapter 7 Trustee held

      STATE’S MOTION FOR AN ORDER TO                        1              ATTORNEY GENERAL OF WASHINGTON
                                                                                Consumer Protection Division
      EXTENDING THE DEADLINE FOR FILING                                         800 Fifth Avenue, Suite 2000
      COMPLAINTS TO DETERMINE                                                     Seattle, WA 98104-3188
      DISCHARGEABILITY                                                                 (206) 464-7744


     Case 19-42613-MJH          Doc 36     Filed 11/15/19       Ent. 11/15/19 13:19:41       Pg. 1 of 4
1    Debtor’s Section 341 Meeting of Creditors (together, the “341 Meeting”). See Dkt. 8. Currently,

2    the deadline to file a complaint to determine dischargeability under 11 U.S.C. § 523(a)(2), (4),

3    or (6) in Debtor’s Chapter 7 case is November 18, 2019. Id.

4           Debtor’s schedules do not identify the Office of the Attorney General, or the State of

5    Washington, as a creditor. See Dkt. 1. Consequently, the Consumer Protection Division of the

6    AGO (“AGO”) did not learn of Debtor’s Chapter 7 case until after the first meeting of creditors.

7    Atkins Decl. ¶ 2. Upon learning of Debtor’s Chapter 7 case, the AGO promptly entered an

8    appearance as an interested party, on November 5, 2019. See Dkt. 31.

9           The AGO is currently in the midst of an investigation involving Debtor, including

10   without limitation her involvement with Veterans Independent Enterprises of Washington

11   (V.I.E.W.), a Washington Public Benefit Corporation, and allegations involving Debtor’s misuse

12   of V.I.E.W.’s assets. The AGO’s investigation thus-far implicates potential claims against

13   Debtor that arose prior to the commencement of this case and may be non-dischargeable pursuant

14   to 11 U.S.C. § 523(a)(2), (4), or (6).

15          The AGO is diligently pursuing its investigation of potentially non-dischargeable claims

16   against Debtor. In her 341 Meeting, Debtor refused to answer questions relating to V.I.E.W.,

17   which may require the AGO to seek authorization for its own Rule 2004 examination(s). Atkins

18   Decl. ¶¶ 7-8, 12. The AGO intends to review the U.S. Trustee’s recent Rule 2004 examination

19   of Debtor, upon receipt of the transcript. However, given that the AGO learned of Debtor’s

20   bankruptcy only two weeks ago, it cannot properly investigate and prepare a complaint for non-

21   dischargeability before the existing deadline to assert such claims expires in this case. The AGO

22   seeks a brief 60-day extension of the deadline set forth under Fed. R. Bankr. P. 4007 to preserve

23   its ability to commence a non-dischargeability proceeding pursuant to 11 U.S.C. § 523(a)(2),

24   (4), or (6) as necessary or appropriate under the circumstances.

25

26
      STATE’S MOTION FOR AN ORDER TO                           2             ATTORNEY GENERAL OF WASHINGTON
                                                                                  Consumer Protection Division
      EXTENDING THE DEADLINE FOR FILING                                           800 Fifth Avenue, Suite 2000
      COMPLAINTS TO DETERMINE                                                       Seattle, WA 98104-3188
      DISCHARGEABILITY                                                                   (206) 464-7744


     Case 19-42613-MJH          Doc 36        Filed 11/15/19       Ent. 11/15/19 13:19:41      Pg. 2 of 4
1                                     III.     LEGAL ARGUMENT

2            Fed. R. Bankr. P. 4007 imposes a strict 60-day time limit for filing complaints to

3    determine dischargeability of debts listed in 11 U.S.C. § 523(c). Fed. R. Bankr. P. 4007(c); see

4    In re Kennerley, 995 F. 2d 145, 146 (9th Cir. 1993). Absent a motion to extend time made before

5    the 60-day limit expires, the time cannot be extended. See id. (citing Anwiler v. Patchett, 958

6    F.2d 925, 927 (9th Cir.), cert. denied, 506 U.S. 882 (1992)). The Ninth Circuit strictly construes

7    FRBP 4007 and has “repeatedly held that the sixty-day time limit for filing nondischargeability

8    complaints under 11 U.S.C. § 523(c) is strict and, without qualification, cannot be extended

9    unless a motion is made before the 60-day limit expires.” Anwar v. Johnson, 720 F.3d 1183,

10   1187 (9th Cir. 2013) (internal quotations omitted); see also Willms v. Sanderson, 723 F.3d 1094,

11   1100 (9th Cir. 2013). On motion of a party in interest, after hearing on notice, the court may for

12   cause extend the time under Fed. R. Bankr. P. 4007(c). The AGO files this motion to extend time

13   as “a party in interest.”

14           Under Fed. R. Bankr. P. 4007(a), “any creditor may file a complaint to obtain a

15   determination of dischargeability.” A “‘creditor’ is an ‘entity that has a claim against the debtor

16   . . .” [11 U.S.C.] § 101(9)(A) (emphasis added). There is no requirement that said claim be filed

17   or allowable.” Cosper v. Frederick, 73 B.R. 636, 637 (Bankr. N.D. Fl. 1986). The AGO’s request

18   to extend the non-dischargeability deadline is necessary and timely pursuant to Fed. R. Bankr.

19   P. 4007(c) and well-settled Ninth Circuit law, as the current deadline in this case is

20   November 18, 2019.

21           The AGO should be granted relief from the existing non-dischargeability deadline, given

22   that it learned of Debtor’s Chapter 7 case—commenced on August 13, 2019—only two weeks

23   ago. Atkins Decl. ¶ 2. Upon learning of Debtor’s Chapter 7 case, the AGO promptly entered an

24   appearance and took immediate steps to review the docket, request available information

25   regarding Debtor’s financial affairs, investigate Debtor’s alleged misuse of V.I.E.W. assets by

26   reviewing recordings of Debtor’s 341 Meetings, and request a transcript of the U.S. Trustee’s

      STATE’S MOTION FOR AN ORDER TO                          3             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Consumer Protection Division
      EXTENDING THE DEADLINE FOR FILING                                          800 Fifth Avenue, Suite 2000
      COMPLAINTS TO DETERMINE                                                      Seattle, WA 98104-3188
      DISCHARGEABILITY                                                                  (206) 464-7744


     Case 19-42613-MJH           Doc 36      Filed 11/15/19       Ent. 11/15/19 13:19:41      Pg. 3 of 4
1    recent Rule 2004 examination of the Debtor. Id. ¶¶ 2, 6, 11. The AGO is actively investigating

2    other matters that may implicate claims against the Debtor that are subject to a complaint to

3    determine dischargeability under 11 U.S.C. § 523(a)(2), (4), or (6). Having only learned of

4    Debtor’s bankruptcy case two weeks ago—more than two months after Debtor’s commencement

5    of this case—the AGO requires more time to adequately evaluate potential non-dischargeability

6    claims. A 60-day extension of time is reasonable under the circumstances.

7                                        IV.    CONCLUSION

8           The Office of the Attorney General respectfully requests that this Court enter an Order

9    pursuant to Fed. R. Bankr. P. 4007 extending the deadline for filing complaints under Fed. R.

10   Bankr. P. 4007(a) and to determine dischargeability of debts subject to Fed. R. Bankr. P. 4007(c)

11   for 60 days, through and including January 17, 2020.

12          DATED this 15th day of November, 2019.

13                                                ROBERT W. FERGUSON
                                                  Attorney General
14

15                                                /s/ Lynda Atkins
                                                  LYNDA ATKINS, WSBA #52396
16                                                HEIDI C. ANDERSON, WSBA #37603
                                                  Assistant Attorneys General
17                                                800 Fifth Avenue, Suite 2000
                                                  Seattle, WA 98104-3188
18                                                Phone: 206.464.7744
19
                                                  Attorneys for the State of Washington Office of
20                                                the Attorney General

21

22

23

24

25

26
      STATE’S MOTION FOR AN ORDER TO                      4             ATTORNEY GENERAL OF WASHINGTON
                                                                             Consumer Protection Division
      EXTENDING THE DEADLINE FOR FILING                                      800 Fifth Avenue, Suite 2000
      COMPLAINTS TO DETERMINE                                                  Seattle, WA 98104-3188
      DISCHARGEABILITY                                                              (206) 464-7744


     Case 19-42613-MJH         Doc 36    Filed 11/15/19       Ent. 11/15/19 13:19:41      Pg. 4 of 4
